Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest A tensioner for a hybrid electric vehicle for adjusting tension of a belt which is provided to synchronize rotation of a starting motor shaft pulley and rotation of a crankshaft pulley, comprising: a base arm fixed to a housing of a starting motor, wherein the base arm comprises an actuator mounting portion is formed at one end thereof and a pivot shaft connecting portion at the other end thereof; a pivot shaft rotatably connected with the pivot shaft connecting portion; a driving arm rotatably connected with the base arm by the pivot shaft so as to make a hinge motion around the pivot shaft, wherein the driving arm comprises an actuator connecting portion is formed at one end thereof, a first pulley connecting portion is formed at the other end thereof and a pivot shaft connecting portion at an intermediate location of the driving arm,; a driven arm comprising one end thereof that is rotatably connected with the base arm and the driving arm by the pivot shaft so as to make a hinge motion around the pivot shaft, wherein the driven arm further comprises a second pulley connecting portion formed at the other end thereof; an actuator configured to autonomously vary its length, wherein the actuator comprises one end thereof fixed to the actuator mounting portion and the other end thereof connected with the actuator connecting portion; a first pulley rotatably connected with the first pulley connecting .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654